Citation Nr: 1816878	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969.  

This matter is before the Board the Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  A hearing transcript is of record.  

The Veteran also perfected an appeal as to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In February 2016, the RO granted service connection for PTSD.  Consequently, entitlement to service connection for PTSD is no longer on appeal.  


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran suffers from bilateral hearing loss incurred in or otherwise due to service.

2.  Tinnitus was incurred in or due to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

The Veterans Claims Assistance Act obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As discussed below, the Board grants a service connection for both claims.  This grant constitutes a complete grant of the benefits sought on appeal.  Consequently, the Board need not address the duties to notify and assist any further.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

After consideration of all procurable and assembled data, any reasonable doubt regarding service origin, the degree of disability, or any other point, shall be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has current bilateral hearing loss and tinnitus disabilities.  A December 2012 VA examination report shows right ear puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz as 45, 50, 40, 45, and 55 respectively, with speech discrimination at 100 percent.  Left ear puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55, 60, 50, 60, and 85 respectively, with speech discrimination at 96 percent.  With respect to tinnitus, the Veteran has reported recurrent tinnitus since service and is competent to diagnose such a disorder, as it is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran also experienced various in-service acoustic traumas due to small arms and artillery fire while serving in the Republic of Vietnam.  Thus, the remaining question before the Board is whether the Veteran's current bilateral hearing loss and tinnitus are related to the Veteran's military noise exposures.

The record contains two medical opinions that speak to the question of nexus for both claims.  The December 2012 VA examiner stated the Veteran's hearing loss was less likely than not related to service due to a September 1969 separation audiogram that showed hearing within normal limits.  The examiner also stated that he could not opine as to the etiology of tinnitus without resorting to mere speculation due to a lack of documentation pertaining to tinnitus while in service.  Conversely, a July 2013 private audiologist letter reflects that hearing loss and tinnitus are common with a history of military noise exposure, and that the Veteran's hearing loss and tinnitus are at least as likely as not related to his own military noise exposure based upon the Veteran's history and private examination.

The absence of documented hearing loss while in service is not fatal to a claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  While the Veteran's separation examination showed hearing within normal limits, no audiogram was taken upon enlistment.  The Board is therefore unable to ascertain whether a threshold shift occurred within service - evidence that could have affected the determination of the Veteran's claim.  As the record contains a positive nexus opinion based on the premise that hearing loss and tinnitus often stem from the sort military noise exposures experienced by the Veteran, weighed against a negative nexus opinion based upon a fact that need not constitute the sole basis for denial, the Board here finds the evidence to be in relative equipoise as to whether the Veteran's bilateral hearing loss was incurred in or related to service.  Consequently, the benefit-of-the-doubt shall be given to the Veteran, and service connection for bilateral hearing loss granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As for tinnitus, the Board finds the evidence to preponderate in favor of service connection.  The Veteran is solely competent to report the onset of his tinnitus in-service, the July 2013 private audiologist letter opines that the Veteran's tinnitus is related to service, and the December 2012 VA examination report contains no opinion as to etiology of tinnitus due to resort to speculation.  Consequently, the evidence weighs in favor of the Veteran's claim of entitlement to service connection for tinnitus, and the claim is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


